IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-10520
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHRISTOPHER MICHAEL PEARSON,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:93-CR-189-1-H
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Michael Pearson, federal prisoner No. 24340-077,

has appealed the district court’s order dismissing his motion

under 18 U.S.C. § 3582 for a reduction in his sentence.    Pearson

received a stipulated sentence pursuant to a FED. R. CRIM.

P. 11(e)(1)(C) plea agreement.     Because his sentence was imposed

under Rule 11(e)(1)(C), Section 3582 had no applicability.

     AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.